TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 26, 2013



                                      NO. 03-11-00535-CV


              AGAP Life Offerings, LLC, and Charles D. Madden, Appellants

                                                 v.

      Texas State Securities Board; and John Morgan, Successor of Bennette Zivley,
    in his Official Capacity as Securities Commissioner of the State of Texas, Appellees




            APPEAL FROM 98TH DISTRICT COURT OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, HENSON, AND GOODWIN;
                    JUSTICE HENSON NOT PARTICIPATING
                 AFFIRMED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the order signed by the district court on August 8, 2011. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s order. Therefore, the Court affirms the district court’s order.



The appellants shall pay all costs relating to this appeal, both in this Court and the court below.